Citation Nr: 1728772	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to July 27, 2012 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent from July 27, 2012 for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to July 27, 2012.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

VA received the Veteran's claim of entitlement to service connection on December 29, 2009.  In a rating decision dated April 19, 2010, the Veteran was granted service connection for PTSD and received a rating of 30 percent, effective December 29, 2009.  On April 28, 2010, within the appeal period of that decision, the Veteran informed VA that he was unemployed, in his belief, due to his PTSD.  This was new and material evidence received within the appeal period of the April 2010 decision so it must be considered in relation to the claim that led to the April 2010 decision.  See 38 C.F.R. § 3.156(b) (2016).  In this case, the proper decision on appeal is the April 2010 decision.  

During the course of the appeal, in a July 2016 rating decision, the RO awarded a 70 percent rating for PTSD, granted a TDIU, and established basic eligibility to Dependents' Educational Assistance (DEA), all effective from July 27, 2012.  As this award does not represent the maximum rating available for this disability, the Veteran's increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Although the RO granted TDIU, the effective date of the benefit is later than the date of claim.  Therefore, the issue of entitlement to a TDIU prior to July 27, 2012 is on appeal.





FINDINGS OF FACT

1.  For the period prior to July 27, 2012, the Veteran's service-connected psychiatric disability resulted no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, impaired memory, pressured speech, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's service-connected psychiatric disability has not resulted in total occupational and social impairment after July 27, 2012.

3.  For the rating period prior to July 27, 2012, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, have been met for the period prior to July 27, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130 Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU prior to July 27, 2012 have not been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's February 2017 remand, the Veteran was scheduled for a hearing on April 28, 2017 with a Veterans Law Judge of the Board.  However, the Veteran withdrew his request for a hearing in a March 2017 correspondence.  In April 2017, the Veteran's representative confirmed the Veteran's waiver of his right to testify at the scheduled hearing.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


II.  Psychiatric Disability Rating

The Veteran contends that his PTSD meets the criteria for a rating higher than 30 percent prior to July 27, 2012 and a rating higher than 70 percent from July 27, 2012.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  An evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. See Id.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See 38 C.F.R. §§ 4.125, 4.126, 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of his treatment visits and evaluations were conducted prior to that time, and therefore they include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

A.  Prior to July 27, 2012

The Veteran contends that his psychiatric disorder, claimed as PTSD, meets the criteria for a rating in excess of 30 percent disabling.

A December 2009 VA psychiatric consult includes a diagnosis of PTSD and a GAF score of 55.  The Veteran reported that he did not smoke or drink and was experiencing panic attacks, flashbacks, paranoia, high anxiety, crying spells, survivor's guilt, and sleeping problems, and that he was depressed.  The Veteran rated both his depression and anxiety as a 10 on an increasing scale of 0 to 10.

These notes provides that the Veteran had obsessions and compulsions and that he ruminated and had racing thoughts.  He reported suicidal thoughts but no attempts.  He also provided that he cannot stand crowds, isolates himself, and has few friends.  The records indicate that the Veteran had mood swings, explaining that his moods tended to vary from anxious and depressed to extremely angry.  At the time of this examination, the Veteran was working full-time in the accounting department.  The report provides that the Veteran stated that he chooses to work and stay busy because he does not want to think about Vietnam but that even at work he cannot block out his memories and flashbacks.  The examiner stated that the Veteran was severely affected by PTSD.

September 2010 VA treatment records include that the Veteran was assessed a GAF Score of 50.  It was noted that the Veteran was experiencing more problems with PTSD and intrusive memories since he had less work and was too anxious to consider trying to find much more work.

The Veteran was provided with a VA examination for PTSD in April 2010.  The examiner noted that the Veteran appeared tense, his speech was spontaneous and pressured, he was anxious and dysphoric.  The report noted that the Veteran experienced sleeping problems, nightmares, and obsessive/ritualistic behavior, but it did not report hallucinations, panic attacks, or homicidal thoughts.  The Veteran did report having suicidal thoughts.  The report notes that the Veteran reported persistent re-experiencing of traumatic events and that he avoids stimuli associated with his trauma.  The report also notes that the Veteran exhibited irritability and anger, hypervigilance, and difficulty concentrating.  The examiner provided that the Veteran "clearly and credibly describes a moderate level of PTSD symptomatology."  The examiner also stated in the report that the Veteran's clearest functional impairment had been restriction of social activities and moving about in public.  The examiner found that the Veteran's PTSD was not linked to his recent unemployment but that the link between his PTSD and social impairment and psychophysiological arousal was clear.  The report also indicates that the Veteran's long-term prognosis was good but that in the short-term he was likely to continue to be heavily impacted.  The Veteran was assessed a GAF score of 60.

The Veteran was provided with another VA examination for PTSD in September 2010.  The examination report provides that the Veteran was receiving treatment for PTSD consisting of individual and group therapy.  The examination report notes that he was taking anti-depressants and that the Veteran reported that therapy was helping him.  The Veteran reported that his marriage was good overall and that he occasionally socialized with his wife's friends.  The report notes that the Veteran reported playing golf a couple days a week, mostly when the course is not crowded, and that he was attending a small church with his wife.

The examination report shows no history of homicidal thoughts, suicide attempts, violence, assaultive behavior, or alcohol or drug use.  The report indicates that the Veteran has had suicidal thoughts but never had a plan.  The examiner noted that the Veteran appeared clean and neatly groomed but was tense with persistent mannerisms and hand wringing.  It was also noted that his speech was pressured, his attitude was cooperative, he was attentive, his affect was normal, and his mood was anxious.  The examiner noted that the Veteran did not experience hallucinations or delusions and that his judgment and thought process were intact.  The report provides that the Veteran had chronic sleep impairment and was suffering from bad dreams and nightmares, sometimes as often as two or three times per week.   The examination report provides that the Veteran had obsessive/ritualistic behaviors and was experiencing panic attacks one to three times per week.  The Veteran reported slight difficulty with household chores, exercising, traveling, and driving.

The report provides that the Veteran's memory was mildly impaired and that he avoids stimuli associated with his trauma, to include avoiding activities, places, and people.  The report also provides evidence of increased arousal indicated by difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran reported that he was layed off from his job and since then his symptoms have increased.  The Veteran provided that when he was working he kept his door closed because he had difficulty concentrating.  The examiner noted that the Veteran's anxiety caused some interference in the performance of certain activities.  The examiner found that the Veteran was capable of managing his own finances.

In May 2010, the Veteran provided a statement in support of his claim.  He reported that he has had panic attacks every day, had short and long-term memory loss, trouble sleeping, and nightmares.  He also stated that he was unable to seek employment because of his PTSD problems.

In February 2011, the Veteran's spouse provided a letter indicating that the Veteran's symptoms had worsened with time.  In the letter, she states that his memory loss has progressively worsened and he is more impatient.  She also provided that the Veteran was having trouble finding another job.  She reported that the Veteran has always been anxious but that his anxiety has greatly increased.  She indicated that the Veteran attends (PTSD) classes twice a week, and that he has nightmares and many sleepless nights.

VA Treatment Notes provide an April 2011 psychiatry outpatient note indicating that the treating psychiatrist found that the Veteran was anxious yet cooperative.  The Veteran reported nightmares but denied hallucinations and suicidal or homicidal ideations.  The examiner assessed a GAF Score of 50.

A social work note from September 2011 noted that the Veteran had a mildly depressed mood, anxiety, a tearful affect, sleep disturbance, mild panic attacks, and mild social withdrawal.  Treatment records from November 2011 noted depressed mood, anxiety, mild social withdrawal, normal speech, and a tense, sad, restricted, and anxious affect.  The Veteran reported moderate sleep and appetite disturbances as well as mild panic attacks.

A June 2012 social work note, in which the examiner notes that the Veteran reported that he was depressed, anxious, irritable, and had persistent anger, sleep disturbances, panic attacks, social withdrawal, and aggression.  The Veteran denied any hallucinations, delusions, suicidal or homicidal ideation.  The social worker noted that the Veteran was coping adequately but was experiencing significant distress.

Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher evaluation of 50 percent is warranted for the period prior to July 27, 2012.  As discussed above, an evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to symptoms such as stereotyped speech, panic attacks more than once a week, impairment of short- and long-term memory, and difficulty in establishing and maintaining effective work and social relationships.  Based on the April 2010 and September 2010 VA examinations, lay statements, and medical evidence of record, the Board finds that the extent of the Veteran's disability in conjunction with his reported symptoms meet the criteria of a 50 percent evaluation but no higher during this period.

However, the Veteran's disability picture during this time frame does not show that he had impairment in most areas due to the symptoms listed for the 70 percent rating or symptoms of like kind.  Although he reported both that he had and did not have suicidal ideation during this period, the record does not show that such ideation resulted in impairment in most areas.  Also, while there are reports of obsessional rituals, the record does not show that these rituals interfered with routine behavior.  Nor does the record show that the Veteran had total social and occupational impairment during this period.  


B.  From July 27, 2012

The Veteran contends that his psychiatric disorder, claimed as PTSD, meets the criteria for a rating higher than 70 percent disabling.

The Veteran's service-connected PTSD is presently assigned a 70 percent rating from July 27, 2012.  The record contains a July 2012 VA social work note.  This note indicates that the Veteran had a moderate depressed mood and anger, and social withdrawal with social activity limited to church and group therapy.  The Veteran denied suicidal and homicidal ideation.  However, the examiner noted that the Veteran's impairment of functioning on work was severe.

A December 2013 evaluation provided in January 2015 private medical records indicates that the Veteran was experiencing symptoms of insomnia, nightmares, anhedonia, inattention, lethargy, difficult with memory, panic attacks, withdrawal from family activities and social isolation.  The Veteran was assessed a GAF score of 45.  The psychologist noted that the Veteran could not concentrate and exhibited poor memory and attention.  She noted that the Veteran experiences psychological symptoms that affect his daily mobility and that he suffers from deficits that impair his daily functioning.  She provided that he was unable to complete occupational responsibilities and that due to his current psychological impairments, he was unable to perform work activities on a sustained, regular basis, therefore is considered disabled.

In July 2016, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was adequately groomed, tense, anxious, and cooperative.  The Veteran's speech was noted as rambling and coherent.  The Veteran reported no hallucinations, delusions, suicidal or homicidal ideation.  The examiner noted the following symptoms actively applied to the Veteran's diagnosis:  depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner also noted that the Veteran was isolative, experiencing night sweats, easily overwhelmed; and had limited coping.  The examination report provides that the examiner indicated the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The report indicates that the Veteran attended PTSD group therapy four to five days a week and attended individual therapy once per month, but that otherwise he mostly stayed at home.  The Veteran reported that he watches television and sometimes goes to the store but that he cannot stand crowds or loud noises.  The Veteran reported residing with his wife of 52 years and that their grandchildren stay with them sometimes.  The examiner indicated that the Veteran is competent to manage his financial affairs.

In May 2017, the Veteran provided an undated statement indicating that his PTSD is as severe now as it was when he filed his claim.  He states that it is hard for him to be around people or work because he cannot stand crowds.  He also provided that his family does not go anywhere except to eat sometimes and that when they do he needs to sit somewhere where he can watch the door.  He provides that he cannot stand loud noises and has terrible road rage.  He reports that he cannot look at a helicopter on television because it makes him remember what happened during service.  He provides also that it takes him hours or days to focus on a task and after a maximum of 45 minutes he cannot focus on it anymore.

Based on the foregoing, the Board finds that the evidence is against granting a disability rating higher than 70 percent for the Veteran's PTSD.  The evidence does not show that the Veteran's symptoms have been of the type and degree contemplated by the criteria for a 100 percent disability rating.  The evidence does not show that that the Veteran has had gross impairment in thought processes or communication, grossly inappropriate behavior, or that he is in persistent danger of hurting himself or others.  He has not had memory loss such as contemplated for the 100 percent rating.  There have been no symptoms of like kind to those listed for the 100 percent rating.  The record does not indicate that the Veteran has ever had total occupational and social impairment.

As the preponderance of the evidence is against the claim for a rating higher than 70 percent from July 27, 2012, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that a preponderance of the evidence is against the assignment of a higher disability rating other than that listed herein for the Veteran's PTSD on a schedular basis for any period on appeal.  38 U.S.C.A. § 5107(a).  The Board has considered staged ratings, but finds that the evidence does not support the assignment of staged ratings, other than those already assigned in this case.

Finally, for all periods on appeal, the Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  The Board finds that the Veteran's symptoms of PTSD are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  


III.  TDIU prior to July 27, 2012

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.34l, 4.16(a).  

The Veteran has three service connected disabilities.  Pursuant to this decision, his PTSD is rated 50 percent prior to July 27, 2012, bilateral hearing loss is rated 0 percent prior to April 28, 2010, 10 percent from April 28, 2010 to December 3, 2015, and 20 percent beginning on December 3, 2015; his tinnitus is rated 10 percent from January 24, 2005.  Thus his combined rating was 60 percent prior to April 28, 2010, and he first met the percentage requirements under § 4.16(a) as of July 27, 2012.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16.  38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016).

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

In the Veteran's May 2010 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he became too disabled to work in April 2010 and that he last worked on March 31, 2010.  On that form, the Veteran provided remarks that he was unable to seek employment because of PTSD problems and anxiety attacks and listed symptoms of weight loss, panic attacks, short and long term memory loss, nightmares, and trouble sleeping.  The form also provides that the Veteran was self-employed as an accountant and that his highest gross earnings were approximately 200 dollars per month.

The medical evidence from prior to July 2012 tends to show that the Veteran was not unable to secure and follow a substantially gainful occupation due to his PTSD prior to that month.  That medical evidence consistently showed he had GAF scores in the 50 range or higher and that, at most, his PTSD resulted in reduced reliability and productivity, but not an inability to secure and follow a substantially gainful occupation.  Other than an outlier from December 2009, his symptoms were described as moderate, at most.  He reported slight difficulty with household chores, traveling and driving.  It was stated that his anxiety caused some interference with certain activities.  He was described as experiencing mild panic attacks and having mildly depressed mood and anxiety.  The disability picture shown by this evidence is not one of disability so severe as to prevent securing or following a substantially gainful occupation.  It was not until July 2012, that the record tended to show that the Veteran was shown to have severe work impairment.  

The Board has weighed the negative evidence against the positive evidence for a TDIU prior to July 27, 2012, including the Veteran's statements that he was unable to work, but concludes that the preponderance of evidence is against a finding that the Veteran's PTSD resulted in an inability to secure and follow a substantially gainful occupation prior to that date.  The record does not show that his tinnitus and hearing loss acting alone or together with his PTSD resulted in such inability during that period.  

For these reasons, the Board must deny the appeal as to entitlement to TDIU prior to July 27, 2012.  Therefore, there is no reasonable doubt to be resolved in this regard.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating of 50 percent is granted for PTSD for the period prior to July 27, 2012, subject to the regulations governing the disbursement of monetary benefits.

An initial disability rating in excess of 70 percent for PTSD from July 27, 2012 is denied.

Entitlement to a TDIU prior to July 27, 2012 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


